DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2022 has been considered and placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 10, 11, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0048375 A1, hereinafter, “Guo”, provided in the 06/16/2022) in view of Farag et al. (US 2022/0015082 A1, hereinafter, “Farag”, claimed priority from at least provisional application No. 63/049,403).
Consider claim 14, Guo teaches an apparatus for wireless communication (see at least figures 1-3), comprising: a processor (see figure 3 (325, 315)); memory coupled with the processor (see figure 3 (360)); and instructions stored in the memory and operable (see at least paras. 10 and 60), when executed by the processor, to cause the apparatus to: obtain a plurality of reference signals from a wireless device (see at least paras. 90,  246-247 and 257), wherein each of the reference signals is associated with a different transmission beam (see paras. 246-247 and 257, Guo teaches associating reference to different transmission beams) ; identify a reception beam for each of the transmission beams, wherein the identified reception beams comprise different reception beams or at least one common reception beam (seat least paras. 247 and 250, Guo teaches align (thus identify) at least one reception beam for each transmission beam); and measure beam state information for one or more pairs of Tx and Rx beam (see at least paras. 247-250).
Guo teaches measure beam state information for one or more pairs of Tx and Rx beams (see above), however, did not particularly teach determine a sequence of the transmission beams in response to the identification. Farag teaches said limitation (see at least paras. 153-154, Farag teaches a sequence of Tx beams is updated/configured to the UE after determining Tx and Rx beams (thus, after identification of at least Rx beam(s)).
It would have been obvious to one of ordinary skill in the art at the time of the application and modify the invention of Guo and teach determine a sequence of the transmission beams in response to the identification, as taught by Farag, thereby, allowing efficient beamforming mechanism.

Consider claim 1: all of the limitations of method claim are indicated in apparatus claim 14, therefore, claim 1 is subjected to the same rejection applied to claim 1.

Consider claims 2 and 15, Guo in view of Farag teaches performing a plurality of channel measurements of one of the reference signals during a symbol, wherein each of the channel measurements is associated with a different one of the reception beams (see paras. 109, 111-112 and 127 in Farag, Farag teaches measuring and selecting a reception (RX) beam upon measuring a reference signal (RS) of every beam (i.e., RX beam), where the UE may be configured to receive and process signal in one symbol (para. 109)).

Consider claims 4 and 17, Guo in view of Farag teaches providing an indication of a plurality of distinguishable beam pairs to the second wireless device (see at least paras. 151-152 and 190 in Guo teaches providing indication of different beam pairs/groups).

Consider claim 7, Guo in view of Farag teaches the distinguishable beam pairs are updated in response to changes in channel conditions (see at least paras. 151-152 in Guo, Guo teaches different beam pairs/groups are selected based on RSRP report).

Consider claim 10, Guo in view of Farag teaches obtaining a configuration of transmission beam groups from the second wireless device, wherein different transmission beams constitute each of the transmission beam groups (see at least paras. 5-7, 75-76 and 225 in Guo, Guo teaches having different transmission beam groups associated with different transmission beams).

Consider claim 11, Guo in view of Farag teaches the transmission beam groups are specific to the first wireless device (see at least paras. 5-7, 75-76 and 225 in Guo, Guo teaches the beam groups are specific for a first wireless device (i.e., UE)).

Claim(s) 18-21, 24, 25, 27, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0048375 A1, hereinafter, “Guo”, provided in the 06/16/2022) in views of Farag et al. (US 2022/0015082 A1, hereinafter, “Farag”, claimed priority from at least provisional application No. 63/049,403) and Islam et al. (US 2018/0049245 A1, hereinafter, “Islam”).
Consider claim 27, Guo teaches an apparatus for wireless communication (see at least figures 1-3), comprising: a processor (see figure 2 (215, 220)); memory coupled with the processor (figure 2 (230)); and instructions stored in the memory and operable (see at least paras. 10 and 60), when executed by the processor, to cause the apparatus to: provide a message to a wireless device indicating a beam state information (see at least paras. 246-248, Guo teaches an UE receiving an indication/report of beam state information, thus providing a message to the UE (wireless device); determine different transmission beams (see paras. 247-248, Guo teaches configuring measuring multiple transmission beams); and associate a reference signal with each one of the transmission beams for transmission to the wireless device according determined transmission beams (see paras. 246-247 and 257, Guo teaches associating reference to different transmission beams according to the determined Tx beams).
Guo teaches determine different transmission beams (see above), however did not particularly determine a sequence of different transmission beams. Farag teaches said technique (see at least paras. 153-154, Farag teaches updating or configuring a sequence of different Tx beams, thus, associating each transmission beams according to the sequence (paras. 111-112)).
It would have been obvious to one of ordinary skill in the art at the time of the application and modify the invention of Guo and teach determine a sequence of different transmission beams, as taught by Farag, thereby, allowing efficient beamforming mechanism.
Guo teaches cause the apparatus to: provide a message to a wireless device indicating a beam state information (see above), did not particularly teach provide a message indicating a beam sequence conveyance mode. Islam teaches said technique (see at least figures 2, 7a-7b, paras. 75 and 143-146, Islam teaches providing a RACH state/mode conveyance message information for beam synchronization (sequence)).
It would have been obvious to one of ordinary skill in the art at the time of the application and modify the invention of Guo and teach a message indicating a beam sequence conveyance mode, as taught by Islam, thereby, allowing efficient beamforming mechanism.

	Consider claim 18: all of the limitations of method claim 18 are included in apparatus claim 27, therefore, claim 18 is subjected to the same rejection applied to claim 27.

Consider claims 19, Guo in views of Farag and Islam teaches receiving an indication of a plurality of distinguishable beam pairs from the second wireless device in response to the message (see at least paras. 151-152 and 190 in Guo teaches providing (thus receiving) an indication of different beam pairs/groups) .

Consider claims 20, Guo in views of Farag and Islam teaches wherein one of the distinguishable beam pairs includes one of the transmission beams and one of a plurality of reception beams (see at least paras. 5-7, 75-76 and 225), and wherein a difference between a first signal strength of the reference signal associated with the one of the transmission beams over the one of the reception beams and a second signal strength of the reference signal associated with the one of the transmission beams over another of the reception beams exceeds a signal strength threshold (see at least paras. 151-154 in Guo, where Guo teaches the difference between RSRPs of two beam groups/pairs exceeding a threshold).

Consider claims 21 and 28, Guo in views of Farag and Islam teaches providing the signal strength threshold to the second wireless device (see at least para. 152 in Guo, configuring the threshold to the UE).

Consider claims 24 and 30, Guo in views of Farag and Islam teaches providing a configuration of transmission beam groups to the second wireless device, wherein different transmission beams constitute each of the transmission beam groups (see at least paras. 5-7, 75-76 and 225 in Guo, Guo teaches having different transmission beam groups associated with different transmission beams).

Consider claim 25, Guo in views of Farag and Islam teaches the transmission beam groups are specific to the second wireless device (see at least paras. 5-7, 75-76 and 225 in Guo, Guo teaches the beam groups are specific for a second wireless device (i.e., UE)).

Allowable Subject Matter
Claims 3, 5, 6, 8-9, 12, 13, 16, 22, 23, 26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632